OFFICE ACTION
Allowance Subject Matter
Claims 1-21 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent 11,296,083 to Lu et al, discloses a FET[,] comprising: 
- a conduction channel 606-1, 606-2 disposed above a substrate [Fig. 6A]; a source 618-1 disposed in a first end portion of the conduction channel [Fig. 6B]; a drain 618-2 disposed in a second end portion of the conduction channel opposite the first end portion; and a gate 602-1 disposed above at least a portion of conduction channel 606-1, 606-2[,] and between the first and the second end portions of the conduction channel [col. 14]; and a topside metal contact 610 in contact with one of the source top surface, the drain top surface, and the gate top surface.  
Lu ’083, however, does not anticipate or suggest such limitations as: “a backside metal contact in contact with one of the source bottom surface, the drain bottom surface, and the gate bottom surface; a topside metal line disposed above the gate, the topside metal line electrically coupled to the topside metal contact and one of the signaling metal line and the power rail; and a backside metal line disposed below the conduction channel, the backside metal line electrically coupled to the backside metal contact and one of the power rail and the signaling metal line not coupled to the topside metal line” (as applied to Claim 1); and “forming a backside metal contact in contact with one of the source bottom surface, the drain bottom surface, and the gate bottom surface; forming a topside metal line disposed above the gate and in electrical contact with the topside metal contact; forming a backside metal line disposed below the conduction channel and in electrical contact with the backside metal contact; forming a signaling metal line configured to carry logic signals in contact with one of the topside metal line and the backside metal line; and forming a power rail configured to carry a power signal from a power source in contact with one of the backside metal line and the topside metal line not in contact with the signaling metal line” (as applied to Claim 16), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note: 	None of the cited arts in IDS 09/18/2020, 01/27/2022 & 05/20/2022 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 08, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815